      Case 5:18-md-02834-BLF Document 409 Filed 04/19/19 Page 1 of 3



 1   MICHAEL A. SHERMAN (SBN 94783)                  J. DAVID HADDEN (CSB No. 176148)
     masherman@stubbsalderton.com                    dhadden@fenwick.com
 2   JEFFREY F. GERSH (SBN 87124)                    SAINA S. SHAMILOV (CSB No. 215636)
     jgersh@stubbsalderton.com                       sshamilov@fenwick.com
 3   SANDEEP SETH (SBN 195914)                       MELANIE L. MAYER (admitted pro hac vice)
     sseth@stubbsalderton.com                        mmayer@fenwick.com
 4   WESLEY W. MONROE (SBN 149211)                   PHILLIP J. HAACK (CSB No. 262060)
     wmonroe@stubbsalderton.com                      phaack@fenwick.com
 5   STANLEY H. THOMPSON, JR. (SBN 198825)           RAVI R. RANGANATH (CSB No. 272981)
     sthompson@stubbsalderton.com                    rranganath@fenwick.com
 6   VIVIANA BOERO HEDRICK (SBN 239359)              CHIEH TUNG (CSB No. 318963)
     vhedrick@stubbsalderton.com                     ctung@fenwick.com
 7   STUBBS, ALDERTON & MARKILES, LLP                FENWICK & WEST LLP
     15260 Ventura Blvd., 20th Floor                 Silicon Valley Center
 8   Sherman Oaks, CA 91403                          801 California Street
     Telephone:   (818) 444-4500                     Mountain View, CA 94041
 9   Facsimile:   (818) 444-4520                     Telephone:     650.988.8500
                                                     Facsimile:     650.938.5200
10   THEODORE S. MACEIKO (SBN 150211)
     ted@maceikoip.com                               Attorneys for AMAZON.COM, INC. and
11   MACEIKO IP                                      AMAZON WEB SERVICES, INC.
     420 2nd Street
12   Manhattan Beach, CA 90266
     Telephone:     (310) 545-3311
13   Facsimile:     (310) 545-3344
     Attorneys for PERSONALWEB
14   TECHNOLOGIES, LLC
15

16                                UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18                                          SAN JOSE DIVISION

19   IN RE: PERSONALWEB TECHNOLOGIES,                  Case No. 5:18-md-02834-BLF
     LLC ET AL., PATENT LITIGATION
20
     AMAZON.COM, INC., and AMAZON WEB                  Case No.: 5:18-cv-00767-BLF
21   SERVICES, INC.,
                     Plaintiffs,                       STIPULATION RE DISMISSAL OF
22        v.                                           CERTAIN CUSTOMER CASES
     PERSONALWEB TECHNOLOGIES, LLC and
23   LEVEL 3 COMMUNICATIONS, LLC,
                     Defendants.
24

25          Amazon.com, Inc. and Amazon Web Services, Inc. (collectively, “Amazon”) and

26   PersonalWeb Technologies, LLC (“PersonalWeb”) hereby stipulate and recite as follows:

27          WHEREAS, on March 13, 2019, the Court issued its order granting in part and denying in

28   part Amazon’s motion for summary judgment (the “Order”) (Dkt. 394);
      STIPULATION RE DISMISSAL OF CERTAIN                                      5:18-md-02834-BLF
      CUSTOMER CASES                                                            5:18-cv-00767-BLF
       Case 5:18-md-02834-BLF Document 409 Filed 04/19/19 Page 2 of 3



 1          WHEREAS, per instructions in the Order, the parties agreed and submitted a joint statement

 2   (Dkt. 405) that the following eight customer cases which allege infringement based solely on the

 3   customer’s use of Amazon S3 are fully adjudicated and should be dismissed with prejudice:

 4                   PersonalWeb Technologies, LLC et al. v. Patreon, Inc., No. 5:18-cv-05599;

 5                   PersonalWeb Technologies, LLC et al. v. Dictionary.com, LLC, No. 5:18-cv-05606;

 6                   PersonalWeb Technologies, LLC et al. v. Vox Media, Inc., No. 5:18-cv-05969;

 7                   PersonalWeb Technologies, LLC et al. v. Vice Media, LLC, No. 5:18-cv-05970;

 8                   PersonalWeb Technologies, LLC et al. v. Oath Inc., No. 5:18-cv-06044;

 9                   PersonalWeb Technologies, LLC et al. v. Buzzfeed Inc., No. 5:18-cv-06046;

10                   PersonalWeb Technologies, LLC et al. v. Popsugar, Inc., No. 5:18-cv-06612; and

11                   PersonalWeb Technologies, LLC et al. v. Ziff Davis, LLC, No. 5:18-cv-07119

12          WHEREAS, on April 16, 2019, the Court ordered the parties to file by April 19, 2019 a

13   stipulation and proposed order dismissing these customer cases (Dkt. 408);

14          THE PARTIES HEREBY STIPULATE and jointly request that the Court dismiss the

15   aforementioned customer cases with prejudice, pursuant to the proposed judgment attached as

16   Exhibit 1.

17   Dated: April 19, 2019                        FENWICK & WEST LLP

18                                                By: /s/ J. David Hadden
                                                      J. David Hadden
19                                                    Saina S. Shamilov
                                                      Melanie Mayer (admitted pro hac vice)
20                                                    Phillip J. Haack
                                                      Ravi R. Ranganath
21                                                    Chieh Tung
22
                                                       Attorneys for AMAZON.COM, INC. and
23                                                     AMAZON WEB SERVICES, INC.

24

25

26

27

28
      STIPULATION RE DISMISSAL OF CERTAIN             2                             5:18-md-02834-BLF
      CUSTOMER CASES                                                                 5:18-cv-00767-BLF
      Case 5:18-md-02834-BLF Document 409 Filed 04/19/19 Page 3 of 3



 1   Dated: April 19, 2019                  STUBBS, ALDERTON & MARKILES, LLC

 2
                                            By: /s/ Wesley W. Monroe
 3                                                Michael A. Sherman
                                                  Jeffrey F. Gersh
 4                                                Sandeep Seth
                                                  Wesley W. Monroe
 5                                                Stanley H. Thompson, Jr.
                                                  Viviana Boero Hedrick
 6
                                                  Attorneys for PERSONALWEB
 7                                                TECHNOLOGIES, LLC

 8   Dated: April 19, 2019                  MACEIKO IP

 9                                          By: /s/ Theodore S. Maceiko
                                                  Theodore S. Maceiko
10
                                                  Attorneys for PERSONALWEB
11                                                TECHNOLOGIES, LLC
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      STIPULATION RE DISMISSAL OF CERTAIN     3                              5:18-md-02834-BLF
      CUSTOMER CASES                                                          5:18-cv-00767-BLF
